            Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 1 of 28




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS TRUSTEE FOR MORGAN STANLEY BANK OF
AMERICA MERRILL LYNCH TRUST 2013-C9,
COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2013-C9,
                                       Plaintiff,                1:21-cv-____________
                                                                          6059
                         - against -
700 MILFORD HOLDINGS LLC; DAVID WERNER;                          COMPLAINT FOR
RP/HH MILFORD PLAZA GROUND TENANT, LP;                           FORECLOSURE
RP/HH MILFORD PLAZA LESSEE, LP; STATE OF
NEW YORK DEPARTMENT OF TAXATION AND                              Premises Address:
FINANCE; NEW YORK CITY DEPARTMENT OF                             700 Eighth Avenue
FINANCE; NEW YORK CITY CRIMINAL COURT;                           New York, NY 10036
NEW YORK CITY ENVIRONMENTAL CONTROL                              Block: 1016
BOARD; NEW YORK CITY WATER BOARD; and                            Lots: 1001 and 1002
“JOHN DOES 1-100” (the latter names being fictitious and
unknown to the plaintiff but intending to designate tenants
residing at or persons or entities having an interest in the
premises described in the Complaint herein),
                                       Defendants.



       Plaintiff Wells Fargo Bank, National Association, as Trustee for Morgan Stanley Bank of

America Merrill Lynch Trust 2013-C9, Commercial Mortgage Pass-Through Certificates, Series

2013-C9 (“Plaintiff” or “Lender”), for its Complaint, alleges as follows:

                                               PARTIES

       1.       Lender is a trust (the “Trust”). The Trust is a “real estate mortgage investment

conduit” created solely under the Internal Revenue Code, 26 U.S.C. § 860D and whose citizenship

is determined by the citizenship of its trustee. Wells Fargo Bank, N.A. v. 390 Park Ave. Assocs.,

LLC, No. 16 Civ. 9112, 2017 U.S. Dist. LEXIS 95833, at *6-7 (S.D.N.Y. June 21, 2017) (holding

that the citizenship of Wells Fargo Bank, N.A., as trustee, controlled for purposes of diversity


22447047
             Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 2 of 28




jurisdiction). Wells Fargo Bank, N.A., a national banking association, is the trustee of the Trust

(“Trustee”). As a national banking association, Trustee is a citizen of the state where its main

office is located, as designated in its articles of association. OneWest Bank, N.A. v. Melina, 827

F.3d 214, 219 (2d Cir. 2016); accord Rouse v. Wachovia Mortg., FSB, 747 F.3d 707, 709 (9th Cir.

2014) (finding “a national bank is a citizen only of the state in which its main office is located”);

see also 28 U.S.C. § 1348. Trustee’s main office, as set forth in its articles of association, is located

in Sioux Falls, South Dakota. Therefore, the Trustee and Trust are citizens of South Dakota. See

also Wells Fargo Bank, N.A., 2017 U.S. Dist. LEXIS 95833, at *7 (holding that Wells Fargo Bank,

N.A. is a citizen of South Dakota).

        2.       Upon information and belief, defendant 700 Milford Holdings LLC (“Borrower”)

is a Delaware limited liability company with a last known address of c/o David Werner, 780 Third

Avenue, 25th Floor, New York, New York 10017. Borrower is named as a defendant by reason of

being the mortgagor under the Mortgage (defined herein), and to extinguish all estate, right, title

or interest that Borrower holds in and to certain real property and improvements located in the

Borough of Manhattan, County of New York, State of New York, known as and by the street

address of 700 Eighth Avenue, New York, New York 10036, also known as Block 1016, Lot 1002

(the “Premises”), including Borrower’s fee estate in the Hotel Unit (defined below) (the “Land”),

in the 700 Eighth Avenue Condominium (the “Condominium”), and in the fixtures, improvements,

equipment and related personal property located thereon (the “Personal Property,” and together

with the Land, as more particularly described in the Mortgage attached as Exhibit A - Legal

Description thereto, the “Property”), and to determine its liabilities and obligations under the



                                                   2


22447047
             Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 3 of 28




“Loan Documents,” as more fully defined and described herein.1 Upon information and belief,

Borrower’s members are citizens of Delaware.

        3.       Upon information and belief, defendant David Werner (“Mr. Werner” or

“Guarantor”) is an individual residing at 1751 58th Street, Brooklyn, New York 11204. Mr. Werner

is being named as a defendant solely to preserve Lender’s right to seek a deficiency judgment or

any other amounts owed on account of Mr. Werner’s liability and obligations under the Guaranty

(defined herein). Upon information and belief, Mr. Werner is a citizen of New York.

        4.       Upon information and belief, defendant RP/HH Milford Plaza Ground Tenant, LP

(“Tenant”) is a Delaware limited partnership whose principal place of business, upon information

and belief, is in Dallas, Texas. Tenant is named as a defendant to extinguish all estate, right, title

or interest it holds in and to the Property. Upon information and belief, Tenant’s partners are

citizens of Delaware.

        5.       Upon information and belief, defendant RP/HH Milford Plaza Lessee, LP

(“Subtenant”) is a Delaware limited partnership whose principal place of business, upon

information and belief, is in Dallas, Texas. Subtenant is named as a defendant to extinguish all

estate, right, title or interest it holds in and to the Property. Upon information and belief,

Subtenant’s partners are citizens of Delaware.

        6.       Upon information and belief, defendant The State of New York Department of

Taxation and Finance, an agency and/or instrumentality of the State of New York, having a

designated address for service of process at c/o Office of Counsel, Building 9, W A Harriman


1
       Capitalized terms used but not defined herein shall have the meaning ascribed to them elsewhere in this
Complaint or in the Loan Documents (defined herein).

                                                        3


22447047
            Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 4 of 28




Campus, Albany, New York 12227, is named as a defendant due to possible unpaid taxes in

connection with the Property. Upon information and belief, The State of New York Department

of Taxation and Finance is a citizen of New York.

       7.       Upon information and belief, defendant The New York City Department of

Finance, an agency and/or instrumentality of the City of New York, having a designated address

for service of process at the Manhattan Business Center, 66 John Street, Room 104, New York,

New York 10038, is named as a defendant due to possible unpaid amounts that may be owed in

connection with the Property, including among other amounts, $92,314.51 in Business

Improvement District charges (including interest) and $5,366,026.11 in unpaid taxes (including

interest), both of which were due to be paid on or before January 1, 2021. Upon information and

belief, The New York City Department of Finance is a citizen of New York.

       8.       Upon information and belief, defendant The New York City Criminal Court, an

agency and/or instrumentality of the City of New York, with an address at 346 Broadway, New

York, New York 10013, is named as a defendant for the purpose of foreclosing any unpaid

judgments related to the Property. Upon information and belief, The New York City Criminal

Court is a citizen of New York.

       9.       Upon information and belief, defendant The New York City Environmental Control

Board, an agency, and/or instrumentality of the City of New York, with an address at 66 John

Street, 10th Floor, New York, New York 10038, is named as a defendant due to possible unpaid

amounts that may be owed in connection with the Property. Upon information and belief, The

New York City Environmental Control Board is a citizen of New York.



                                               4


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 5 of 28




       10.     Upon information and belief, defendant The New York City Water Board, an

agency and/or instrumentality of the City of New York, with an address at 59-17 Junction

Boulevard, 8th Floor, Flushing, New York 11373, is named as a defendant due to possible unpaid

amounts that may be owed in connection with the Property. Upon information and belief, The

New York City Water Board is a citizen of New York.

       11.     The “John Doe” defendants constitute potential tenants, occupants, or other persons

and entities who may be in possession of, or may have a possessory lien or other interest in the

Property and which possessory lien or other interest, if any, is subsequent and subordinate to the

Mortgage. Said defendants are made party defendants herein for the purpose of terminating their

interests in the Property. Upon information and belief, the “John Doe” defendants are citizens of

New York.

                                 JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 in that this

action because there is complete diversity of citizenship between the parties in that Lender is a

citizen of South Dakota and, upon information and belief, Defendants are citizens of New York or

Delaware, and the amount in controversy exceeds the sum of $75,000 exclusive of interest, costs

and attorneys’ fees.

       13.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because the

property that is the subject of this action is located in the Southern District of New York.




                                                 5


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 6 of 28




                                  FACTUAL BACKGROUND

The Property

       14.     The Condominium Declaration dated as of February 27, 2013 (the “Condominium

Declaration”), was duly recorded in the Office of the New York City Register, State of New York

(“Office of the City Register”) under CRFN 2013000092523 on March 6, 2013. Pursuant to the

Condominium Declaration, RP/HH Milford Plaza Owner, LP, as declarant (“Declarant” or

“Original Landlord”) provided that the Property at issue in this action is comprised of a portion of

the Condominium, including “all easements, rights and appurtenances belonging thereto and all

other property, real, personal or mixed, intended for use in connection therewith . . . [pursuant] to

the provisions of the Condominium Act. . . .”

       15.     Specifically, as more fully set forth in the Condominium Declaration, the

Condominium consists of:

               Common Elements and two (2) units: one (1) unit located on
               portions of the Sub-Level 1, Ground Level, and Lobby Level of the
               Building (“Retail Unit”); and one (1) Unit to be located on portions
               of Sub-Level 3, Sub-Level 2, Sub-Level 1, Ground Level, Lobby
               Level, Mezzanine Level and the Third Floor through the Thirty-First
               Floor of the Building (the “Hotel Unit”).

       16.     The Commercial Condominium Unit Deed (Without Covenants Against Grantors

Acts) (the “Condominium Deed”), dated as of March 8, 2013, was duly recorded in the Office of

the City Register under CRFN 2013000104402. Pursuant to the Condominium Deed, Declarant

conveyed the Hotel Unit to Borrower, together with an undivided 96% interest in the Common

Elements (as such term is defined in the Declaration), and together with all appurtenances to the

Hotel Unit and all of the estate and rights of the Declarant in and to the Hotel Unit.


                                                 6


22447047
            Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 7 of 28




       17.       Pursuant to a lease dated as of March 7, 2013 (the “Lease”) between Declarant and

Tenant, Tenant leased the Property from Declarant.

           18.   Pursuant to that certain Assignment and Assumption of Lease dated as of March 8,

2013, and duly recorded on March 14, 2013 as CRFN 2013000104403 in the Office of the City

Register, between Declarant and Borrower (“Lease Assignment”), Declarant assigned all of

Declarant’s rights, title and interests, as landlord in and to the Lease to Borrower.

       19.       Section 15(b) of the Lease provides:

                 Subject to the provisions of Section 15(f) below, this Lease, and all
                 rights of Tenant hereunder, are and shall be subject and subordinate
                 to the lien of all Mortgages. This Section 15(b) shall be self-
                 operative and no further instrument of subordination shall be
                 required. In confirmation of such subordination, Tenant shall
                 promptly execute, acknowledge and deliver any instrument that
                 Landlord or a Mortgage may reasonably request to evidence such
                 subordination.

       20.       Section 15(d) of the Lease provides, in pertinent part:

                 If any (i) Mortgagee, or any designee of any Mortgagee shall
                 succeed to the rights of Landlord under this Lease, whether through
                 possession or foreclosure action or delivery of a new lease or deed,
                 or (ii) any third party not affiliated with Landlord shall succeed to
                 the rights of Landlord under this Lease through a Mortgage
                 foreclosure action, then at the request of such party so succeeding to
                 Landlord’s rights (a “Successor Landlord”), and conditioned upon
                 Successor Landlord’s written agreement to accept Tenant’s
                 attornment, Tenant shall attorn to and recognize such Successor
                 Landlord as Tenant’s landlord under this Lease and shall promptly
                 execute and deliver any instrument that such Successor Landlord
                 may reasonably request to evidence such attornment.

       21.       Pursuant to a lease agreement dated March 7, 2013 (the “Sublease”), Tenant, as

sublandlord, leased the Property to Subtenant.

       22.       Section 12 of the Sublease provides, in pertinent part:

                                                   7


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 8 of 28




               This Sublease is subject and subordinate to the (i) Lease, and to all
               leases, mortgages and other rights or encumbrances to which the
               Lease is subject or subordinate, (ii) Qualifying Mortgages (as
               defined in the Lease), and to all mortgages and/or deeds of trust
               encumbering Sublandlord’s interest in the Premises and (iii) all
               easements and rights-of-way Sublandlord hereafter grants pursuant
               to Section 39 (Retail Easements) of the Lease.

       23.     Among other defaults, Tenant has, upon information and belief, failed to comply

with the terms of the Lease by failing to timely pay Base Rent. Accordingly, an Event of Default

has occurred and is continuing under the Lease.

       24.     Upon information and belief, Borrower sent Tenant a letter dated April 27, 2020

(the “Reservation of Rights Letter”), wherein Borrower reminded “Tenant of its failure to timely

pay Base Rent due on April 1, 2020 (the “Specified Default”)” and that as a result, “the Specified

Default has matured into an Event of Default pursuant to Section 19(a)(1) of the Lease (the

“Current Event of Default”).” The Reservation of Rights Letter notified Tenant of the Current

Event of Default and advised “Tenant that Landlord hereby expressly reserves all of its claims,

rights and remedies, including, all claims, rights and remedies available to Landlord under the

Lease, at law or in equity with respect to the Current Event of Default and any other default or

Event of Default that may exist under the Lease.”

The Loan

       25.     Borrower, the owner of the Property, entered into a Loan Agreement dated March

8, 2013 (the “Loan Agreement”) with Morgan Stanley Mortgage Capital Holdings LLC (“Morgan

Stanley”). A true and correct copy of the Loan Agreement is attached as Exhibit A. Pursuant to

the Loan Agreement, Borrower borrowed a loan in the maximum principal amount of

$275,000,000.00 (the “Loan”) from Morgan Stanley. Exhibit A § 1.1, at 11; id. § 2.1.3, at 21. The

                                                  8


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 9 of 28




Loan is evidenced by the Loan Agreement, by and between Morgan Stanley and Borrower (as the

same may be further amended, restated, replaced, supplemented or otherwise modified from time

to time). Exhibit A (Preamble), at 1.

        26.     The Loan was further evidenced by a Consolidated, Amended and Restated

Promissory Note dated March 8, 2013 executed by Borrower in favor of Morgan Stanley in the

principal amount of $275,000,000.00 (the “Original Note”). A true and correct copy of the

Original Note is attached as Exhibit B.

        27.     Borrower and Morgan Stanley entered into a Note Splitter and Loan Agreement

Modification Agreement dated as of March 8, 2013 (the “Note Splitter Agreement”). A true and

correct copy of the Note Splitter Agreement is attached as Exhibit C. Pursuant to the Note Splitter

Agreement, the parties thereto desired “to split the Debt (as defined in the Loan Agreement) into

three separate and distinct debts and to modify the Original Note to provide that the Original Note

may be severed and split into [sic] four (4) separate and distinct replacement notes.” Exhibit C

(Recitals), at 1.

        28.     Pursuant to the Note Splitter Agreement, the Loan evidencing the Original Note

was split into that certain Promissory Note A-1 dated as of March 8, 2013 in the amount of

$150,000,000.00 (“Note A-1”), that certain Promissory Note A-2 dated as of March 8, 2013 in the

amount of $110,000,000.00 (“Note A-2”) and that certain Promissory Note A-3 dated as of March

8, 2013 in the amount of $15,000,000.00 (“Note A-3”), each made by Borrower in favor of Morgan

Stanley (individually and/or collectively, as the context may require, the “Note”), true and correct

copies of which are attached as Exhibits D, E, and F, respectively.



                                                 9


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 10 of 28




        29.     Morgan Stanley assigned its interests in Note A-1 and Note A-3 to Lender pursuant

to two separate allonges (the “A-1 and A-3 Allonges”). True and correct copies of the A-1 and A-

3 Allonges are attached as Exhibits G and H, respectively.

        30.     Morgan Stanley assigned its interests in Note A-2 to Wells Fargo Bank, National

Association, as Trustee for Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10,

Commercial Mortgage Pass-Through Certificates, Series 2013-C10 (“Non-Lead Lender”)

pursuant to a separate allonge (the “First A-2 Allonge”). A true and correct copy of the First A-2

Allonge is attached as Exhibit I.

        31.     Non-Lead Lender assigned its interests in Note A-2 to Lender pursuant to a separate

allonge (the “Second A-2 Allonge”). A true and correct copy of the Second A-2 Allonge is

attached as Exhibit J.

        32.     Lender is the current and lawful holder of the Note.

        33.     Pursuant to the Note, Borrower unconditionally promised to pay Lender the

maximum principal amount of up to $275,000,000.00.

        34.     Article 2 of the Note provides:

                The Debt shall without notice become immediately due and payable
                at the option of Lender if, subject to any notice and cure provisions
                expressly provided for in Section 10.1(a) of the Loan Agreement,
                any payment required in this Note is not paid on or prior to the date
                when due or if not paid on the Maturity Date or on the happening of
                any other Event of Default

Exhibit B, art. 2 at 2; Exhibit D, art. 2 at 1; Exhibit E, art. 2 at 1; Exhibit F, art. 2 at 1.

        35.     The Loan Agreement provides:

                Interest on the outstanding principal balance of the Loan shall be
                calculated by multiplying (a) the actual number of days elapsed in
                                                10


22447047
            Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 11 of 28




                the period for which the calculation is being made by (b) a daily rate
                based on a three hundred sixty (360) day year (that is, the Applicable
                Interest Rate or the Default Rate, as then applicable, expressed as an
                annual rate divided by 360) by (c) the outstanding principal balance.
                The accrual period for calculating interest due on each Monthly
                Payment Date shall be the fifth (5th) day of the immediately
                preceding calendar month through and including the fourth (4th) day
                of the calendar month in which the Monthly Payment Date occurs.

Exhibit A § 2.2.4, at 22.

       36.      Under the Loan Agreement, the “Default Rate” is defined as, “with respect to the

Loan, a rate per annum equal to the lesser of (i) the Maximum Legal Rate or (ii) five percent (5%)

above the Applicable Interest Rate.” Exhibit A § 1.1, at 5.

       37.      Pursuant to the Loan Agreement, Borrower was required to “make a payment to

Lender of interest only on the outstanding principal balance of the Loan calculated in accordance

with Section 2.2.4 hereof on the Monthly Payment Date occurring in May, 2013, and on each

Monthly Payment Date thereafter to and including the Effective Maturity Date.” Exhibit A § 2.3.1,

at 22-23.

       38.      The Loan Agreement defines “Monthly Payment Date” as “the fifth (5th) day of

every calendar month occurring during the term of the Loan, and if such day is not a Business Day,

then the Business Day immediately preceding such day, commencing on May 5, 2013, and

continuing to and including the Maturity Date.” Exhibit A § 1.1, at 12.

       39.      The Loan Agreement further provides that “[a]ll payments required to be made by

Borrower hereunder or under the Note or the other Loan Documents shall be made irrespective of,

and without deduction for, any setoff, claim or counterclaim and shall be made irrespective of any

defense thereto.” Exhibit A § 2.3.5(c), at 24.


                                                 11


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 12 of 28




The Mortgage

        40.     To secure the payment and performance in full of the Note and other amounts due

and owing to Morgan Stanley in connection with the Loan, Borrower executed and delivered,

among other things, that certain Mortgage and Agreement of Consolidation and Modification of

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing (the

“Mortgage”) dated as of March 8, 2013 in favor of Morgan Stanley. The Mortgage was duly

recorded in the Office of the City Register on March 14, 2013 as CRFN 2013000104407. A true

and correct copy of the recorded Mortgage is attached as Exhibit K.

        41.     Under the Mortgage, Borrower granted to Morgan Stanley a first priority mortgage

lien and security interest in and to the Property, together with its rights, interests, and estates then

owned or thereafter acquired by Borrower. The Mortgage encumbers the Property, and all

improvements thereon and appurtenances thereto, described in each of the documents. Exhibit K

(Recitals), at 1-3; id. § 1.1, at 3-7.

        42.     The Mortgage was assigned by that certain Assignment of Mortgage made by

Morgan Stanley to Lender dated as of April 30, 2013, and duly recorded May 21, 2013 as CRFN

2013000204279 in the Office of the City Register.

        43.     The Note is also secured by, among other things, the Assignment of Leases and

Rents (the “Assignment of Leases and Rents”) contained in paragraph 1.1(h) of the Mortgage,

which Assignment of Leases and Rents encumbers the Property more particularly described in the

Mortgage. Exhibit K § 1.1(h), at 5-6; id. (Exhibit A - Legal Description), pdf p. 35.

        44.     Section 1.2 of the Mortgage provides:



                                                  12


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 13 of 28




               Borrower hereby absolutely and unconditionally assigns to Lender
               all of Borrower’s right, title and interest in and to all current and
               future Leases and Rents; it being intended by Borrower that this
               assignment constitutes a present, absolute assignment and not an
               assignment for additional security only. Nevertheless, subject to the
               terms of Section 7.1(h) of this Security Instrument and the Loan
               Agreement, Lender grants to Borrower a revocable license to
               collect, receive, use and enjoy the Rents. Borrower shall hold the
               Rents or a portion thereof sufficient to discharge all current sums
               due on the Debt, for use in the payment of such terms.

Exhibit K § 1.2, at 7.

       45.     The Mortgage was “given for the purpose of securing the Debt, which by its

definition . . . includes, but is not limited to, the obligations of Borrower to pay to Lender the

principal and interest owing pursuant to the terms and conditions of the Note.” Exhibit K § 2.1, at

9.

       46.     Section 3.1 of the Mortgage provides that “Borrower will pay the Debt at the time

and in the manner provided in the Loan Agreement, the Note and this Security Instrument.”

Exhibit K § 3.1, at 9.

       47.     Morgan Stanley, as lender, Tenant and Borrower entered into that certain

Subordination, Non-Disturbance and Attornment Agreement dated as of March 8, 2013 (the

“SNDA”). A true and correct copy of the SNDA is attached as Exhibit L.

       48.     Pursuant to the SNDA, “Tenant agreed to subordinate the lien of the Lease to the

lien of the Assignment of Leases and Rents and Lender has agreed to grant non-disturbance to

Tenant under the Lease.” Exhibit L (Recital E), at 2.

       49.     Section 2 of the SNDA provides, in pertinent part:

               If any action or proceeding is commenced by Lender for the
               foreclosure of the [Assignment of Leases and Rents] or the sale of

                                                13


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 14 of 28




                the Property, Tenant and any Qualifying Mortgagee (as defined in
                the Lease) shall not be named as a party therein unless such joinder
                shall be required by law, provided, however, such joinder shall not
                result in the termination of the Lease or disturb the Tenant’s
                possession or use of the premises demised thereunder, and the sale
                of the Property in any such action or proceeding and the exercise by
                Lender of any of its other rights under the Note, the [Assignment of
                Leases and Rents] or the other Loan Documents shall be made
                subject to all rights of Tenant under the Lease . . . provided that at
                the time of the commencement of any such action or proceeding or
                at the time of any such sale or exercise of any such other remedy by
                Lender no Event of Default (as defined in the Lease) then exists.

Exhibit L § 2, at 2 (emphasis added).

       50.      As more fully set forth above, at the time of the commencement of this action, an

Event of Default has occurred and is continuing under the Lease.

The Guaranty

       51.      As an inducement to Lender entering into the Loan Agreement, Lender also

required that Borrower arrange for certain guaranties of Borrower’s obligations.

       52.      In connection with the Loan Agreement, Borrower caused Guarantor to execute and

deliver to Morgan Stanley that certain Guaranty of Recourse Obligations of Borrower, dated as of

March 8, 2013 (as the same may be amended, restated, replaced, supplemented or otherwise

modified from time to time, the “Guaranty”). A true and correct copy of the Guaranty is attached

as Exhibit M.

       53.      In connection with the Loan Agreement, Borrower and Guarantor executed and

delivered to Morgan Stanley that certain Environmental Indemnity Agreement, dated as of March

8, 2013 (as the same may be amended, restated, replaced, supplemented or otherwise modified

from time to time, the “EIA”). A true and correct copy of the EIA is attached as Exhibit N.


                                                 14


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 15 of 28




Borrower’s Default

       54.     Among other defaults, Borrower has failed to comply with the terms of the Loan

Documents by failing to make regularly schedule payments of interest in respect of the Loan from

May 5, 2020 through July 5, 2021 (collectively, the “Specified Interest Payment”).

       55.     The Loan Agreement provides, in pertinent part:

               Section 10.1. Event of Default. (a) Each of the following events shall
               constitute an event of default hereunder (an “Event of Default”): (i)
               if Borrower shall fail to (i) pay when due (A) any sums by which the
               express terms of this Agreement and the other Loan Documents
               require immediate or prompt payment without any grace period
               (including, without limitation, any mandatory prepayment pursuant
               to Section 2.4.2 hereof) . . . .

Exhibit A § 10.1(a)(i), at 86.

       56.     The Loan Agreement provides, in pertinent part:

               Upon the occurrence of an Event of Default. . . Lender may, in
               addition to any other rights or remedies available to it pursuant to
               this Agreement and the other Loan Documents or at law or in equity,
               take such action, without notice or demand, that Lender deems
               advisable to protect and enforce its rights against Borrower and in
               and to the Property, including, without limitation, declaring the Debt
               to be immediately due and payable, and Lender may enforce or avail
               itself of any or all rights or remedies provided in the Loan
               Documents against Borrower and the Property, including, without
               limitation, all rights or remedies available at law or in equity; and
               upon any Event of Default described in clauses (vi) or (vii) above
               with respect to the Borrower and/or SPC Party only, the Debt and
               the all other obligations of Borrower hereunder and under the Loan
               Documents shall immediately and automatically become due and
               payable, without notice or demand, and Borrower hereby expressly
               waives any such notice or demand, anything contained herein or in
               any other Loan Documents to the contrary notwithstanding.

Exhibit A § 10.1(b), at 90.



                                                15


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 16 of 28




       57.     As a result of Borrower’s failure to make the Specified Interest Payment, an Event

of Default has occurred and is continuing as of the date hereof.

       58.     On June 17, 2020, the Special Servicer of the Loan, LNR Partners LLC (“Special

Servicer”), acting on behalf of Lender, sent Borrower a letter (the “Default Notice”), wherein

Special Servicer notified Borrower of Borrower’s “failure to make regularly scheduled payments

of interest in respect of the Loan” on May 5, 2020 (the “May Interest Payment”) and on June 5,

2020 (the “June Interest Payment”; together with the May Interest Payment, individually and/or

collectively, as the context may require, the “May and June Interest Payment”). A true and correct

copy of the Default Notice is attached as Exhibit O.

       59.     The Default Notice further stated that “[a]s a result of Borrower’s failure to make

the [May and June] Interest Payment, an Event of Default has occurred and is continuing as of the

date hereof (such Event of Default, the “Specified Event of Default”).” Exhibit O at 2.

       60.     Pursuant to the Default Notice, Special Servicer stated that “Lender will take all

such actions as it deems appropriate to protect its interest in the Loan and to collect the debt

thereunder, including, without limitation, seeking foreclosure and/or reconveyance of its security

under the Loan Documents without further notice or demand except as required pursuant to state

law and the Loan Documents.” Exhibit O at 2.

       61.     The Default Notice further provides that “[i]n the event any such actions are taken,

Lender will also seek to recover its additional costs and expenses, including attorney’s fees and

court costs, incurred in any collection efforts.” Exhibit O at 2.

       62.     On October 23, 2020, Special Servicer, acting on behalf of Lender, sent Borrower

a notice of default and notice of acceleration (the “Acceleration Notice”), a true and correct copy

                                                 16


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 17 of 28




of the Acceleration Notice is attached as Exhibit P, wherein Special Servicer advised Borrower

that as a result of Borrower’s continued default under the Note and the other Loan Documents,

Lender was declaring “the unpaid principal amount of and any and all accrued and unpaid interest

on the Loan and any and all accrued fees and other Obligations hereunder to be immediately due

and payable.” Exhibit P at 2-3.

       63.     On June 14, 2021, Special Servicer, on behalf of Lender, sent Borrower a letter via

overnight mail in accordance with the terms of the Loan Agreement enclosing the Notice to

Commercial Mortgagor / Commercial Mortgagor’s Declaration of Hardship During the COVID-

19 Pandemic (the “Hardship Declaration”). True and correct copies of the June 14, 2021 letter

enclosing the Hardship Declaration and Affirmation of Service evidencing service of the Hardship

Declaration are attached as Exhibits Q and R, respectively.

       64.     As of the date of filing of this Complaint, Borrower has not returned the hardship

declaration to Lender or Special Servicer.

       65.     No other action or proceeding has been had at law or otherwise for the recovery of

the indebtedness secured by the Property herein sought to be foreclosed, or any part thereof, within

the prohibition of N.Y. Real Prop. Acts. Law § 1301.

Waiver of Counterclaims

       66.       Pursuant to Section 11.19 of the Loan Agreement, Borrower waived the right to

assert a counterclaim, other than a compulsory counterclaim, in any action or proceeding brought

against it by Lender or its agents. Exhibit A § 11.19, at 102-03.




                                                17


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 18 of 28




                                      FIRST CAUSE OF ACTION
                                      (Foreclosure of the Mortgage)

       67.     Lender repeats and realleges each and every allegation set forth in paragraphs 1

through 66 hereof as if fully set forth herein.

       68.     Borrower has committed multiple Events of Default under the Loan Agreement,

including failing to make the regularly scheduled Specified Interest Payments, and accordingly

Lender is entitled to foreclose the Mortgage due to the Specified Event of Default.

       69.     Lender is the lawful owner and holder of the Note and the Loan Agreement as well

as the Mortgage.

       70.     As of July 15, 2021, there remains due and owing to Lender from Borrower under

the Note and the Mortgage the entire outstanding principal balance of the Loan in the amount of

$275,000,000, together with all the late charges, accrued interest, and all other sums secured by

the Mortgage and the other Loan Documents.

       71.     By virtue of the Acceleration Notice following the occurrence of the Specified

Event of Default, the entire outstanding principal balance of the Loan, all accrued and unpaid

interest thereon and all other sums owing under the Loan Documents are currently due and payable.

       72.     All Defendants have, may have or claim to have some interest or lien upon the

Property, which interest or lien, if any, is subsequent and/or subordinate to Lender’s lien including,

but not limited to, Tenant’s interest in the Lease.

       73.     No persons (including Borrower and all other named defendants herein) have, may

have, or claim to have any interest or lien upon the Property that is superior to Lender’s interest in

or lien upon the Property.


                                                  18


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 19 of 28




        74.       To protect its security during the pendency of this action, Lender may be compelled

to pay taxes, assessments, water rates, and/or insurance premiums or other charges or expenses

related to the Property and has incurred, and will in future incur, expenses of litigation (including

attorneys’ fees) in connection with the within action to foreclose and to collect the indebtedness

secured by the Mortgage. Lender requests that any sums thus paid by it for said purposes (together

with interest and loan fees thereon) be added to the indebtedness otherwise then due, be secured

by the Mortgage, earn default interest thereafter and be adjudged a valid lien on the Property as

provided in the Mortgage.

        75.       Lender shall not be deemed to have waived, altered, released or changed any

election hereinbefore made, by reason of the payment after the date of the commencement of this

action, of any or all of the defaults mentioned herein, and such election shall continue and remain

effective.

        76.       All required mortgage tax associated with the Mortgage has been paid.

        77.       Lender has no adequate remedy at law.

        78.       None of the Defendants are infants, absentees or incompetents, nor have they been

proceeded against as such.

        79.       All conditions precedent necessary to bring forth the claim(s) set forth herein have

been satisfied.

        80.       By virtue of the foregoing, Lender is entitled to a judgment of foreclosure under

the Mortgage.

        81.       Upon the issuance of the requested judgment of foreclosure and the occurrence of

the sale requested herein, the Property should be sold subject to (a) any covenants, restrictions,

                                                   19


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 20 of 28




easements and public utility agreements of record; (b) any state of facts that an accurate survey

and physical inspection would show; (c) any restrictions, regulations and building and zoning

ordinances of any municipal authority having jurisdiction thereof; (d) any municipal, departmental

and other governmental violations; (e) any lien or liens of unpaid taxes, assessments, sewer rents

and water rates or charges for maintenance of street vaults, if any; and (f) any prior liens of record.

       82.     Upon motion by Lender, Lender is entitled to the appointment of a temporary

receiver to protect the Property and collateral during the pendency of this action pursuant to

Section 11.22 of the Loan Agreement. Exhibit A § 11.22(d), at 104.

                                   SECOND CAUSE OF ACTION
                                (Foreclosure of the Security Agreements)

       83.       Lender repeats and realleges each and every allegation set forth in paragraphs 1

through 82 hereof as if more fully set forth herein.

       84.     This cause of action is to foreclose the Mortgage insofar as it constitutes security

agreements under the Uniform Commercial Code of the State of New York (“UCC”).

       85.     The Mortgage constitutes a “security agreement” within the meaning of, and creates

a security interest under, the UCC, with respect to all accounts, fixtures and personalty, general

intangibles, inventory, and other collateral constituting a part of the Personal Property. In the

Mortgage, Borrower granted to Lender a security interest and lien in all rights, titles, and interests

then owned or thereafter acquired by Borrower in the Personal Property.

       86.     To perfect its security interest in the Personal Property, Morgan Stanley filed a

UCC Financing Statement on March 20, 2013 with the Delaware Department of State (the “State

Office”) as Filing No. 20131064709 which names Morgan Stanley as the secured party and

                                                  20


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 21 of 28




Borrower as the debtor (the “Financing Statement”). A true and correct copy of the Financing

Statement is attached hereto as Exhibit S and incorporated herein by reference.

       87.     In connection with assignment of the Mortgage to Plaintiff, Morgan Stanley filed a

UCC Financing Statement Amendment on May 9, 2013 in the State Office as Amendment No.

20131777870 which assigned the State Financing Statement to Plaintiff (the “Financing Statement

Amendment”). A true and correct copy of the Financing Statement Amendment is attached hereto

as Exhibit T and incorporated herein by reference.

       88.     As set forth above, Borrower has committed numerous breaches of its obligations

under the Mortgage and other Loan Documents, which breaches amount to Events of Default under

the Mortgage and other Loan Documents. Lender therefore is now entitled to foreclose upon its

perfected security interest in, and take possession of the Personal Property and to receive the

proceeds from the sale thereof toward satisfaction of Borrower’s indebtedness, or to have the

Personal Property deemed part of the Property upon foreclosure and sale thereof, without waiver

of any of Lender’s other rights and remedies.

                                   THIRD CAUSE OF ACTION
               (Enforcement of Assignment of Leases and Rents contained in Mortgage)

       89.       Lender repeats and realleges each and every allegation set forth in paragraphs 1

through 88 hereof as if more fully set forth herein.

       90.       Under the Assignment of Leases and Rents contained in paragraph 1.1(h) of the

Mortgage, Borrower expressly agreed to “irrevocably mortgage, grant, bargain, sell, pledge,

assign, warrant, transfer and convey to Lender, and grant a security interest to Lender in, the




                                                 21


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 22 of 28




following property, rights, interests and estates now owned, or hereafter acquired by Borrower

(collectively, the ‘Property’).” Exhibit K § 1.1, at 3; id. § 1.1(h), at 5-6.

        91.       Under the Assignment of Leases and Rents, Borrower also absolutely and

unconditionally assigned to Lender “all of Borrower’s right, title and interest in and to all current

and future Leases and Rents; it being intended by Borrower that this assignment constitutes a

present, absolute assignment and not an assignment for additional security only.” Exhibit K § 1.2,

at 7.

        92.       Pursuant to the Assignment of Leases and Rents, Lender granted Borrower “a

revocable license to collect, receive, use and enjoy the Rents.” Exhibit K § 1.2, at 7. Pursuant to

that revocable license, Borrower “shall hold the Rents or a portion thereof sufficient to discharge

all current sums due on the Debt, for use in the payment of such terms.” Exhibit K § 1.2, at 7.

        93.       As a result of such Specified Event of Default, Lender is entitled to exercise

remedies under the Loan Agreement and the Assignment of Leases and Rents and all other

collateral assigned therein.    Upon the occurrence of an Event of Default under the Loan

Documents, the revocable license granted to Borrower is automatically revoked and Lender shall

immediately be entitled to receive and apply all rents.

        94.     No other action or proceeding has been had at law or otherwise for recovery under

the Assignment of Leases and Rents being foreclosed by Lender.

        95.     Lender has no adequate remedy at law.

        96.     By virtue of the foregoing, Lender is entitled to and should be granted, a judgment

of specific performance of Borrower’s duties under the Assignment of Leases and Rents,

mandating that Borrower shall deliver to Lender all Rents and Leases, if any, collected or held by

                                                  22


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 23 of 28




Borrower from and after the occurrence of the Specified Event of Default, or hereafter collected

or held by Borrower, and requiring Borrower to account therefore, and directing Borrower to pay

Lender expenses, including its reasonable attorneys’ fees and expenses.

       97.     By virtue of the foregoing, Lender is entitled to and should be granted a judgment

of foreclosure under the Assignment of Leases and Rents.

                              FOURTH CAUSE OF ACTION
                       (Judgment Against Guarantor for Transfer Taxes)

       98.     Lender repeats and realleges each and every allegation set forth in paragraphs 1

through 97 hereof as if more fully set forth herein.

       99.     The Guaranty constitutes a valid and enforceable contract between Guarantor and

Lender, which sets forth Guarantor’s obligations to “absolutely and unconditionally guarantee[] to

Lender the prompt and unconditional payment of the Guaranteed Recourse Obligations of

Borrower[.]” Exhibit M (Preamble), at 1 (alteration added).

       100.    Pursuant to the Guaranty, Guaranteed Recourse Obligations of Borrower is defined

to include “all obligations and liabilities of Borrower for which Borrower shall be personally liable

pursuant to Section 11.22 of the Loan Agreement,” which includes, among other obligations,

“Borrower’s indemnification of Lender set forth in Sections 9.2, 11.13.3 and 11.13.4 hereof.”

Exhibit M § 4, at 1; Exhibit A § 11.22(xiv), at 106.

       101.    Pursuant to Section 11.13.3 of the Loan Agreement, Borrower shall “at its sole cost

and expense, protect, defend, indemnify, release and hold harmless each Lender Indemnitee from

and against any and all Losses imposed upon or incurred by or asserted against any Lender

Indemnitee and directly or indirectly arising out of or in any way relating to…any transfer tax


                                                 23


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 24 of 28




incurred by any Lender Indemnitee in connection with the exercise of remedies hereunder, under

the Security Instrument or under any other Loan Documents, including, without limitation, any

Transfer Taxes (as defined in the Security Instrument). . . .” Exhibit A § 11.13.3, at 100.

       102.    Accordingly, based on the foregoing, Guarantor is required to pay the Transfer

Taxes that Lender will incur if Lender is the purchaser of the Property at the referee’s sale in

connection with this foreclosure action.

       103.    Lender has complied with all of its obligations under the Guaranty and the Loan

Documents.

       104.    Accordingly, Lender is entitled to a money judgment against Guarantor in the

amount of the Transfer Taxes Lender will incur if Lender is the purchaser of the Property at the

referee’s sale in connection with this foreclosure action, plus interest, attorneys’ fees and expenses.

                                     PRAYER FOR RELIEF

       WHEREFORE, Lender respectfully demands entry of judgment on its three causes of

action, as against Defendants, as follows:

       a)      adjudging that Defendants, including but not limited to, any purported

               holder, whether direct or indirect, of the leasehold interest of Tenant or

               Subtenant, or any other purported lessee of the Property, and all persons

               claiming by, through, or under them and every person or entity whose right,

               title, interest, conveyance, or encumbrance is recorded subsequent to the

               filing of the Notice of Pendency of this action in the Office of the Clerk of

               New York County with respect to this Complaint and this Action, be barred

               and foreclosed of all right, title, interest, claim, lien, and equity of

                                                  24


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 25 of 28




               redemption in and to the Property and each and every part thereof including,

               but not limited to, any fixtures and the Personal Property upon which the

               Mortgage is a lien attached to or used in connection with said premises;

       b)      directing that said Property and Personal Property be sold according to law

               and that the moneys arising from such sale be brought into Court; and that

               all of the Property shall first be offered as one parcel; and that Defendants

               shall surrender possession to the purchaser or purchasers, of all items of

               property sold at the foreclosure sale;

       c)      upon motion by Lender, appointing a receiver to collect the rents, issues,

               benefits and profits of the Property during the pendency of this action or to

               perform such other acts as the Court orders and deems appropriate;

       d)      awarding Lender the amounts due under the Loan Documents from the

               proceeds of the foreclosure sale with any and all applicable interest thereon

               to the time of such payment, together with the expenses of the sale and the

               costs, allowances, disbursements of this action, any sums advanced or paid

               by Lender to protect the lien of the Mortgage including, but not limited to,

               taxes, water and sewer charges, assessments, insurance premiums and repair

               and maintenance costs in connection with the Property, late charges due

               under the Loan Documents, and all other charges which may have been

               advanced by Lender to protect the security afforded by the Mortgage and

               all other charges and liens on the Property to be paid, with appropriate

               interest thereon from the dates of the respective payments and advances

                                                25


22447047
            Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 26 of 28




                thereof, so far as the amounts of such monies properly applicable thereto

                will pay the same, together with Lender’s attorneys’ fees, cost and expenses

                of this action and all proceedings therein;

       e)       directing that Lender may specifically enforce each and every contract, right

                and agreement assigned to it by defendants, as Lender may choose in its

                own discretion not inconsistent with foreclosure of the Mortgage;

       f)       declaring that the referee (or other officer) making such sale pay from the

                proceeds thereof all taxes, assessments, valuations and other charges which

                are liens on the property sold;

       g)       directing that Lender be awarded a deficiency judgment against Borrower

                pursuant to the Mortgage for an amount equal to any deficiency in the

                payment of their respective obligations to the Lender that may remain, to

                the extent that Borrower is liable therefor pursuant to the Loan Agreement,

                or so much thereof as the Court may determine to be just and equitable, after

                a sale of the Property and the application of the proceeds pursuant to the

                directions contained in such judgment, the amount thereof to be determined

                by the Court as provided in N.Y. Real Prop. Acts. Law § 1371, together

                with late charges on such amount, together with interest thereon allowable

                under law, plus the reasonable costs and expenses incurred by Lender in

                collecting such amounts (including, without limitation, attorneys’ fees and

                costs);



                                                  26


22447047
            Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 27 of 28




       h)       directing that Lender be awarded a deficiency judgment against Guarantor

                pursuant to the Guaranty for an amount equal to any deficiency in the

                payment of its obligations to the Lender that may remain, to the extent that

                Guaranty is liable therefor pursuant to the Guaranty;

       i)       entering a money judgment against Guarantor in the amount of the Transfer

                Taxes that may be incurred by Lender if Lender is the purchaser at the

                referee’s sale of the Property in connection with this foreclosure action, plus

                interest, attorneys’ fees and expenses;

       j)       directing that advertisement of the notice of sale be made in New York

                County;

       k)       directing that the purchaser or purchasers at said sale be let into possession

                on production or delivery of referee’s deed or deeds; and

       l)       awarding to Lender such other and further relief as may be just and proper,

                including costs, disbursements and reasonable attorneys’ fees in this action

                to which Borrower expressly consented pursuant to Section 11.13.1(a) of

                the Loan Agreement, Exhibit A § 11.13.1(a), at 98.




                                                  27


22447047
           Case 1:21-cv-06059-JPC Document 1 Filed 07/15/21 Page 28 of 28




Dated:      New York, New York
            July 14, 2021
                                       FRIED, FRANK, HARRIS, SHRIVER
                                        & JACOBSON LLP

                                       By:             /s/ Janice Mac Avoy
                                                         Janice Mac Avoy

                                       One New York Plaza
                                       New York, New York 10004-1980
                                       (212) 859-8000
                                       janice.macavoy@friedfrank.com
                                       Attorneys for Plaintiff
                                       Wells Fargo Bank, National Association, as Trustee
                                       for Morgan Stanley Bank of America Merrill Lynch
                                       Trust 2013-C9, Commercial Mortgage Pass-
                                       Through Certificates, Series 2013-C9




22447047
